Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20   PageID.215   Page 1 of 11




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

MICHAEL C. WARD,

                  Petitioner,             Case No. 2:19-cv-12543
                                          Hon. Arthur J. Tarnow
v.

WILLIS CHAPMAN,1

              Respondent.
______________________________/

    OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
       RESPONDENT’S MOTION TO DISMISS (ECF NO. 7), DENYING
     PETITIONER’S MOTIONS (ECF NOS. 6, 9, 10, 13), AND ORDERING
    RESPONDENT TO FILE A RESPONSE TO THE PETITION (ECF NO. 1)
      AND TO PETITIONER’S MOTIONS FOR BOND (ECF NOS. 12, 19)

       On August 26, 2019, Michigan prisoner Michael C. Ward filed a petition

for writ of habeas corpus, challenging the April 2017 denial of parole on his

1981 conviction of possession with intent to deliver more than 650 grams of

cocaine. Mich. Comp. Law § 333.7401(2)(a)(1). Respondent filed a motion

to dismiss, arguing that the petitioner’s claims were barred by the statute of

limitations and that one claim was also previously adjudicated.




1
 The Court amends the caption to reflect the name of Petitioner’s current
warden. See Rule 2(a) of the Rules Governing § 2254 Cases, 28 U.S.C. foll.
§ 2254.
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20   PageID.216   Page 2 of 11


                                                Ward v. Chapman, 19-12543

      Also before the Court are Petitioner’s two motions for bond (ECF Nos.

12, 19), Petitioner’s motion objecting to an extension of time (ECF No. 6),

and his motions to consolidate this case with Case No. 03-72701 (ECF No.

9), to appoint counsel (ECF No. 10), and to rule on the merits of the petition

(ECF No. 13).

      After reviewing the pleadings and the record, the Court concludes that

Petitioner’s claim of the improper use of the 1971 convictions and his Eighth

Amendment challenge were previously adjudicated and are duplicative of

issues being litigated in Case No. 03-72701. Respondent’s motion to dismiss

is granted as to those two issues.

      The Court further finds that Petitioner’s retaliation claim is not time-

barred. Respondent’s motion to dismiss is denied as to that issue, and

Respondent is directed to file a response on the merits of that claim.

      Respondent is also directed to file a response to Petitioner’s motions

for bond. As explained further below, all other motions are denied.

                I.   Background and procedural history

      Petitioner has a lengthy history litigating related issues before this

Court under several case numbers. In the most pertinent, Case No. 03-

72701, originally filed in July 2003, Petitioner claims that two invalid 1971

criminal convictions have been and continue to be used improperly by the

                                      2
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20   PageID.217   Page 3 of 11


                                                Ward v. Chapman, 19-12543

Michigan Department of Corrections and the Michigan Parole Board. In that

case, the Court determined that Petitioner “had been deprived of his right to

appeal and his Sixth Amendment right to appellate counsel on his 1971

convictions,” and therefore, he “was entitled to have these 1971 convictions

and all of the effects stemming from them expunged from his record.” Ward

v. Wolfenbarger, No. 03-CV-72701-DT, 2019 WL 3714517, at *1 (E.D. Mich.

Aug. 7, 2019), as clarified on denial of reconsideration, No. 03-CV-72701-

DT, 2020 WL 109571 (E.D. Mich. Jan. 9, 2020). Petitioner continues to claim,

as recently as March 23, 2020, that Respondent has not complied with this

Court’s orders to expunge all such records. See, e.g., Case No. 03-72701,

ECF No. 414.

      While addressing the issue of the MDOC records, in an August 2019

Order, this Court also noted that “to the extent that Petitioner is challenging

the Michigan Parole Board’s decision to deny him parole release on his 1981

conviction for possession with intent to deliver over 650 grams of cocaine,

he should challenge that parole denial by means of a separate habeas

petition.” Case No. 03-72701, 2019 WL 3714517, at *6. This petition

followed.




                                      3
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20    PageID.218    Page 4 of 11


                                                  Ward v. Chapman, 19-12543

      Petitioner raises three issues:

        I.   Petitioner’s April 2017 denial of parole was improperly
             based on 1971 convictions that were ordered expunged in
             Case No. 03-72701;

       II.   Petitioner’s denial of parole was the result of retaliation in
             violation of his First Amendment rights; and

      III.   Petitioner’s life sentence has been rendered cruel and
             unusual by subsequent legislation and repeated parole
             denials, in violation of the Eighth Amendment.

      Respondent was ordered to respond to the petition. ECF No. 5. In lieu

of filing an answer, Respondent moved to dismiss the petition. ECF No. 7

The motion argues that Petitioner’s claims I and II are time-barred because

he did not file a habeas petition challenging the April 2017 parole denial until

August 2019, well after the one-year statute of limitations of 28 U.S.C. §

2244(d)(1). Respondent argues that Petitioner’s claim III is also time-barred,

and that it was adjudicated in a prior habeas petition, Case No. 04-73725.

      Petitioner’s emergency motion for bond (ECF No. 19), as well as his

original motion for bond (ECF No. 12) argue that he has a substantial claim

of law. The emergency motion claims that extraordinary circumstances,

including the Covid-19 pandemic, support his release. Respondent has not

responded to either of Petitioner’s motions for bond.




                                        4
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20     PageID.219    Page 5 of 11


                                                   Ward v. Chapman, 19-12543

                               II.   Discussion

A. Claims I and III

      In Claim I, Petitioner argues that Respondent and the Michigan Parole

Board continue to maintain records reflecting the invalid 1971 convictions

and that those convictions are used to deny him parole. His first claim spans

the time from this Court’s expungement order in 2004 through the present,

alleging continued and compounded prejudice against him.

      A litigant has “no right to maintain two separate actions involving the

same subject matter at the same time in the same court and against the

same defendants.” Cummings v. Mason, No. 11-649, 2011 WL 2745937

(W.D. Mich. July 13, 2011) (quoting Walton v. Eaton Corp., 563 F.2d 66, 70

(3d Cir. 1977)). As part of its inherent power to administer its docket, a district

court may dismiss a suit that is duplicative of another federal court suit.

Cummings, 2011 WL 2745937 at *1 (citing, inter alia, Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976); Smith v. SEC,

129 F.3d 356, 361 (6th Cir. 1997)).

      To the extent that Claim I argues that the MDOC has failed to expunge

his 1971 convictions, and that those convictions continue to prejudice him in

their use by the Michigan Parole Board in its denials, these arguments are

duplicative with Case No. 03-72701. Claim I will be dismissed.

                                        5
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20     PageID.220   Page 6 of 11


                                                  Ward v. Chapman, 19-12543

      In Claim III, Petitioner argues that his life sentence is now cruel and

unusual punishment in violation of the U.S. Constitution, Eighth Amendment,

because of intervening changes to the law under which he was originally

sentenced. Petitioner previously argued this issue in Case No. 04-73725,

and relief was denied. Case No. 04-73725, ECF No. 48. “[A]ny claim that has

already been adjudicated in a previous petition must be dismissed. Gonzalez

v. Crosby, 545 U.S. 524, 529–30 (2005) (citing 28 U.S.C. § 2244(b)(1)); see

also In re Owens, 525 F. App'x 287, 290 (6th Cir. 2013). Claim III will also be

dismissed.

B. Claim II

      Petitioner was denied parole in April 2017. Respondent argues that

this petition challenging that denial was untimely, as it was filed on August

29, 2019. Respondent states that Petitioner had one year to pursue a state

remedy, citing 28 U.S.C. § 2244(d)(1). At the same time, Respondent

observes that Petitioner may not have had a state remedy to pursue. Resp.

Mot. Dism., ECF No. 7, PageID.54, n.2.

      The Court notes that Petitioner did pursue a state habeas action in

20172 in Muskegon Circuit Court and sought leave to appeal through the


2
 “[I]t is well-settled that federal courts may take judicial notice of proceedings
in other courts of record.” United States v. Mont, 723 F. App'x 325, 327 n.3
                                        6
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20   PageID.221   Page 7 of 11


                                                Ward v. Chapman, 19-12543

Michigan Supreme Court. See Ward v. Macomb Corr. Facility. Warden, Case

No. 157435, filed Aug. 2, 2017.3 The state supreme court denied Petitioner’s

application for leave to appeal on September 12, 2018. Ward v. Macomb

Corr. Facility Warden, 503 Mich. 860, 917 N.W.2d 80 (2018). The petition

before the Court would thus be timely, as it was filed less than a year later,

on August 29, 2019. Claim II survives Respondent’s motion to dismiss.

C. Motions for Bond (ECF Nos. 12, 19)

      To receive bond pending a decision on the merits of a habeas corpus

petition, a petitioner must show a substantial claim of law based on the facts

and exceptional circumstances justifying special treatment in the interest of

justice. Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993) (quoting Dotson v.

Clark, 900 F.2d 77, 79 (6th Cir.1990)). There will be few occasions where a

habeas petitioner meets this standard. Dotson, 900 F.2d at 79.

      Petitioner argues that he has demonstrated a substantial claim of law,

and that the Covid-19 pandemic, and his age and health issues justify his




(6th Cir.), cert. granted, 139 S. Ct. 451 (2018), and aff'd on other grounds,
139 S. Ct. 1826 (2019) (citation omitted).
3
 Docket available at
https://courts.michigan.gov/opinions_orders/case_search/Pages/default.as
px?SearchType=1&CaseNumber=339639&CourtType_CaseNumber=2.
                                      7
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20   PageID.222   Page 8 of 11


                                                Ward v. Chapman, 19-12543

release on bond. Respondent has not responded to Petitioner’s motion. The

Court will direct Respondent to respond.

D. Motion for consolidation (ECF No. 9)

      Rule 2(d) of the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254

requires that a habeas petitioner who seeks to attack the validity of the

judgments of two or more state courts must do so by filing separate habeas

petitions. Whether to consolidate habeas petitions on different convictions is

within the discretion of the Court. See, e.g., Coleman v. Mitchell, 244 F.3d

533, 538 (6th Cir. 2001).

      Federal Rule of Civil Procedure 42 permits a court to consolidate cases

when they “involve a common question of law or fact.” Fed. R. Civ. P. 42(a).

Such consolidation may aid judicial economy and expedite resolution. Advey

v. Celotex, Corp., 962 F.2d 1177, 1180 (6th Cir. 1992) (citation omitted). In

Tate v. Booker, Case No. 06-13156, two habeas petitions were consolidated,

where the issues and pleadings were described as identical. See No. 2:06-

CV-13156, 2007 WL 3038026, at *1 (E.D. Mich. Oct. 18, 2007).

      By contrast, the issues and proofs in the two cases for which Petitioner

requests consolidation are not the same. While Case No. 03-72701 remains

closed, Petitioner continues to file pleadings challenging Respondent’s and

the MDOC’s compliance with this Court’s orders of record expungement.

                                      8
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20     PageID.223   Page 9 of 11


                                                  Ward v. Chapman, 19-12543

This petition raises broader challenges to Petitioner’s most recent denial of

parole, including a retaliatory motivation for that denial. Because the issues

are not identical, consolidation would be inappropriate, and would not

expedite resolution of either case.

E. Motion to appoint counsel (ECF No. 10)

      There is no constitutional right to counsel in habeas proceedings.

Cobas v. Burgess, 306 F. 3d 441, 444 (6th Cir. 2002). The decision to

appoint counsel for a federal habeas petitioner is within the discretion of the

court and is required only where the interests of justice or due process so

require. Mira v. Marshall, 806 F. 2d 636, 638 (6th Cir. 1986). A habeas

petitioner’s motion for the substitution of appointed counsel should be

granted only if it is in the “interests of justice” to do so. Martel v. Clair, 565

U.S. 648, 658 (2012) (citing 18 U.S.C. § 3006A).

      Neither the interests of justice nor the current circumstances require

the appointment of counsel now, so Petitioner’s motion is denied.

F. Motions objecting to extension of time (ECF No. 6) and for the Court
to rule on merits of the petition (ECF No. 13)

      The Court having directed Respondent to file an answer to the petition,

Petitioner’s objections to an extension are denied. In addition, because




                                        9
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20     PageID.224    Page 10 of 11


                                                   Ward v. Chapman, 19-12543

 Respondent has not yet answered, it would be improper at this time to rule

 on the merits of the petition.

       Petitioner argues that Respondent’s motion to dismiss was non-

 responsive and that he has thus waived all defenses to the habeas petition.

 He is incorrect. “[I]t is clearly permissible for a respondent to file a motion to

 dismiss or for summary judgment.” Gardner v. Maclaren, No. 13-CV-15051,

 2014 WL 5481324, at *4 (E.D. Mich. Oct. 29, 2014) (Goldsmith, J.) (citing

 Jackson v. Straub, 309 F.Supp.2d 952, 959 (E.D.Mich. 2004)). See also Rule

 4 of the Rules Governing Section 2254 Cases; Harris v. Booker, No. 07-

 13250, 2008 WL 3852244, at *2 (E.D. Mich. Aug. 18, 2008) (Steeh, J.).

 (“respondents in habeas corpus actions may file an answer, motion, or other

 response to a habeas corpus petition”) (citing Rule 4).

                        III.   Conclusion and Order

       For the reasons stated above, it is ORDERED that Respondent’s

 Motion to Dismiss (ECF No. 7) be GRANTED as to Claims I and III and

 DENIED as to Claim II.

       It is further ORDERED that Respondent is directed to file a Response

 to Claim II of the petition within fourteen days of the entry of this Order.




                                        10
Case 2:19-cv-12543-AJT-PTM ECF No. 21 filed 05/11/20   PageID.225   Page 11 of 11


                                                Ward v. Chapman, 19-12543

       It is further ORDERED that Respondent must file a Response to the

 Petitioner’s Emergency Motion for Bond (ECF No. 19) within seven days of

 the entry of this Order.

       It is further ORDERED that Petitioner’s motions of objection (ECF No.

 6), and to consolidate (ECF No. 9), appoint counsel (ECF No. 10), and for

 the Court to rule on the petition (ECF No. 13) are DENIED.



       IT IS SO ORDERED.

                                           _s/Arthur J. Tarnow______
                                           Arthur J. Tarnow
                                           United States District Judge

 Dated: May 11, 2020




                                      11
